Exhibit 10.2

 

The CORPORATEplan for RetirementSM
EXECUTIVE PLAN

 

Adoption Agreement

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states.  An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation.  Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document.  This document does not constitute legal or tax advice or
opinions and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer.  This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44279

ECM NQ 2007 AA

(07/2007)

10/20/2008

 

© 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT
ARTICLE 1

 

1.01         PLAN INFORMATION

 

(a)           Name of Plan:

 

This is the Safety Insurance Company Executive Incentive Compensation Plan (the
“Plan”).

 

(b)           Plan Status (Check one.):

 

(1)           Adoption Agreement effective date:   11/7/2008.

 

(2)           The Adoption Agreement effective date is (Check (A) or check and
complete (B)):

 

(A)          o  A new Plan effective date.

 

(B)           x  An amendment and restatement of the Plan.

 

(c)           Name of Administrator, if not the Employer:

 

 

1.02         EMPLOYER

 

(a)           Employer Name:       Safety Insurance Company

 

(b)           The term “Employer” includes the following Related Employer(s) (as
defined in Section 2.01(a)(25)) participating in the Plan:

 

1

--------------------------------------------------------------------------------


 

1.03         COVERAGE

 

(Check (a) and/or (b).)

 

(a)           x  The following Employees are eligible to participate in the Plan
(Check (1) or (2)):

 

(1)         x  Only those Employees designated in writing by the Employer, which
writing is hereby incorporated herein.

 

(2)         o   Only those Employees in the eligible class described below:

 

(b)           o  The following Directors are eligible to participate in the Plan
(Check (1) or (2)):

 

(1)         o  Only those Directors designated in writing by the Employer, which
writing is hereby incorporated herein.

 

(2)         o  All Directors, effective as of the later of the date in
1.01(b) or the date the Director becomes a Director.

 

(Note:  A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.)

 

1.04         COMPENSATION

 

(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))

 

For purposes of determining all contributions under the Plan:

 

(a)           o Compensation shall be as defined, with respect to Employees, in
the                                                        Plan maintained by
the Employer:

 

(1)   o  to the extent it is in excess of the limit imposed under Code section
401(a)(17).

 

(2)   o  notwithstanding the limit imposed under Code section 401(a)(17).

 

(b)           x Compensation shall be as defined in Section 2.01(a)(9) with
respect to Employees (Check (1), and/or (2) below, if, and as, appropriate):

 

(1)   o  but excluding the following:

 

2

--------------------------------------------------------------------------------


 

(2)   o   but excluding bonuses, except those bonuses listed in the table in
Section 1.05(a)(2).

 

(c)           o Compensation shall be as defined in Section 2.01(a)(9)(c) with
respect to Directors, but excluding the following:

 

1.05         CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

(a)           Deferral Contributions (Complete all that apply):

 

(1)

 

x

Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

 

Deferral Contributions

 

Dollar Amount

 

% Amount

Type of Compensation

 

Min

 

Max

 

Min

 

Max

Base Compensation

 

 

 

 

 

0

 

75

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(2)

 

x

Deferral Contributions with respect to Bonus Compensation only. The Employer
 requires Participants to enter into a special salary reduction agreement to
make Deferral Contributions with respect to one or more Bonuses, subject to
minimum and maximum deferral limitations, as provided in the table below.

 

 

 

 

 

 

 

 

 

 

 

 

Treated As

 

 

 

 

 

 

 

 

Non-

 

 

 

 

 

 

 

 

Deferral Contributions

 

Performance

 

Performance

 

Dollar Amount

 

% Amount

Type of Bonus

 

Based

 

Based

 

Min

 

Max

 

Min

 

Max

Bonus Compensation

 

 

 

Yes

 

 

 

 

 

0

 

100

 

(Note:  With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages.  In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

3

--------------------------------------------------------------------------------


 

(b)           Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):

 

(1)         x The Employer shall make a Matching Contribution on behalf of each
Employee Participant in an amount described below:

 

(A)  o % of the Employee Participant’s Deferral Contributions for the calendar
year.

 

(B)  o The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.

 

(C)  x Other:        75% of the Participant’s Deferral Contributions; provided,
however, that Deferral Contributions in excess of 8% of the Participant’s
compensation for the Plan Year shall not be considered.  For this purpose,
“compensation” shall mean the Participant’s base salary and annual bonus
received (or deferred) in such Plan Year.

 

(2)        o      Matching Contribution Offset. For each Employee Participant
who has made elective contributions (as defined in 26  CFR section  1.401(k)-6
(“QP Deferrals”)) of the maximum permitted under Code section 402(g), or the
maximum permitted under the terms of the
                                                       Plan (the “QP”), to the
QP, the Employer shall make a Matching Contribution in an amount equal to
(A) minus (B) below:

 

(A)   The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2)
(“QP Match”)) that the Employee Participant would have received under the QP on
the sum of the Deferral Contributions and the Participant’s QP Deferrals,
determined as though—

 

·   no limits otherwise imposed by the tax law applied to such QP match; and

·   the Employee Participant’s Deferral Contributions had been made to the QP.

 

(B)   The QP Match actually made to such Employee Participant under the QP for
the applicable calendar year.

 

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

(3)           o Matching Contribution Limits (Check the appropriate box (es)):

 

(A)   o  Deferral Contributions in excess of    % of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

 

4

--------------------------------------------------------------------------------


 

(B)   o  Matching Contributions for each Employee Participant for each calendar
year shall be limited to $

 

(c)           Employer Contributions

 

(1) x    Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:

 

1.75% of the combined statutory net income from the insurance subsidiaries of
Safety Insurance Group, Inc.

 

(2) o    Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.

 

1.06         CONTRIBUTIONS ON BEHALF OF DIRECTORS

 

(a) o  Director Deferral Contributions

 

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.

 

Deferral Contributions

 

Dollar Amount

 

% Amount

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note:  With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(b)  Matching and Employer Contributions:

 

(1)  o Matching Contributions. The Employer shall make a Matching Contribution
on behalf of each Director Participant in an amount determined as described
below:

 

(2)  o Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Director Participant in an amount determined as
described below:

 

5

--------------------------------------------------------------------------------


 

(3)           o  Discretionary Employer Contributions. The Employer may make
Employer Contributions to the accounts of Director Participants in any amount
(which amount may be zero), as determined by the Employer in its sole discretion
from time to time, in a writing, which is hereby incorporated herein.

 

1.07         DISTRIBUTIONS

 

The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.

 

(a) (1)  Distribution options to be provided to Participants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)

 

 

 

 

 

 

 

 

 

 

 

(D) Earlier of

 

(E) Earlier of

 

 

 

Change

 

 

 

 

 

(A) Specified

 

(B) Specified

 

(C) Separation

 

Separation or

 

Separation or

 

 

 

in

 

 

 

 

 

Date

 

Age

 

From Service

 

Age

 

Specified Date

 

(F) Disability

 

Control

 

(H) Death

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deferral Contribution

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum

 

o Lump Sum
o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching Contributions

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum

 

o Lump Sum
o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Contributions

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum

 

o Lump Sum
o Installments

 

 

(Note:  If the Employer elects (F), (G), or (H) above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above.  In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant.  If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment trigger(s), the employer must apply a minimum deferral period, the
number of years of which must be greater than the number of years required for
100% vesting in any such amounts. If the employer elects to provide for payment
upon disability and/or death, and the employer applies a vesting schedule to
amounts that may be subject to such payment trigger, the employer must also
elect to apply 100% vesting in any such amounts upon disability and/or death.)

 

6

--------------------------------------------------------------------------------


 

(2)      x       A Participant incurs a Disability when the Participant (Check
at least one if Section 1.07(a)(1)(F) or if Section 1.08(e)(3) is elected):

 

(A)         o is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

 

(B)         o is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.

 

(C)         o is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.

 

(D)        x is determined to be disabled pursuant to the following disability
insurance program: The Hartford Insurance Long-Term Disability Plan (plan # GLT
674581) the definition of disability under which complies with the requirements
in regulations under Code section 409A.

 

(Note:  If more than one box above is checked, then the Participant will have a
Disability if he satisfies at least one of the descriptions corresponding to one
of such checked boxes.)

 

(3)        x     Regardless of any payment trigger and, as applicable, payment
method, to which the Participant would otherwise be subject pursuant to
(1) above, the first to occur of the following Plan-level payment triggers will
cause payment to the Participant commencing pursuant to Section 1.07(c)(1) below
in a lump sum, provided such Plan-level payment trigger occurs prior to the
payment trigger to which the Participant would otherwise be subject.

 

Payment Trigger

 

(A)          o Separation from Service prior to:

 

(B)           o Separation from Service

 

(C)           o Death

 

(D)          x Change in Control

 

7

--------------------------------------------------------------------------------


 

(b)           Distribution Election Change

 

 A  Participant

 

(1)

o

 

shall

(2)

x

 

shall not

 

 be permitted to modify a scheduled distribution election in accordance with
Section 8.01(b) hereof.

 

(c)           Commencement of Distributions

 

(1)                                  Each lump sum distribution and the first
distribution in a series of installment payments (if applicable) shall commence
as elected in (A), (B) or (C) below:

 

(A) x

 

Monthly on the 1st day of the month which day next follows the applicable
triggering event described in 1.07(a).

 

 

 

(B) o

 

Quarterly on the            day of the following months
                        ,                             ,
                              , or                         (list one month in
each calendar quarter) which day next follows the applicable triggering event
described in 1.07(a).

 

 

 

(C) o

 

Annually on the            day of                          (month) which day
next follows the applicable triggering event described in 1.07(a).

 

(Note:  Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)

 

(2)                                  The commencement of distributions pursuant
to the events elected in Section 1.07(a)(1) and Section 1.07(a)(3) shall be
modified by application of the following:

 

(A) o

 

Separation from Service Event Delay - Separation from Service will be treated as
not having occurred for                months after the date of such event.

 

 

 

(B) o

 

Plan Level Delay - all distribution events (other than those based on  Specified
Date or Specified Age) will be treated as not having occurred for           
days (insert number of days but not more than 30).

 

(d)           Installment Frequency and Duration

 

If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):

 

8

--------------------------------------------------------------------------------


 

(1)           at the following intervals:

 

(A) o

 

Monthly commencing on the day elected in Section 1.07(c)(1).

 

 

 

(B) o

 

Quarterly commencing on the day elected in Section1.07(c)(1) (with payments made
at three-month intervals thereafter).

 

 

 

(C) x

 

Annually commencing on the day elected in Section 1.07(c)(1).

 

(2)           over the following term(s) (Complete either (A) or (B)):

 

(A) x

 

Any term of whole years between 2 (minimum of 1) and 10

(maximum of 30).

 

 

 

(B) o

 

Any of the whole year terms selected below.

 

o 1

 

o 2

 

o 3

 

o 4

 

o 5

 

o 6

o 7

 

o 8

 

o 9

 

o 10

 

o 11

 

o 12

o 13

 

o 14

 

o 15

 

o 16

 

o 17

 

o 18

o 19

 

o 20

 

o 21

 

o 22

 

o 23

 

o 24

o 25

 

o 26

 

o 27

 

o28

 

o 29

 

o30

 

(Note:  Only elect a term of one year if Section 1.07(d)(1)(A) and/or Section
1.07(d)(1)(B) is elected above.)

 

(e)           Conversion to Lump Sum

 

o  Notwithstanding anything herein to the contrary , if the Participant’s vested
Account at the time such Account becomes payable to him hereunder does not
exceed $           distribution of the Participant’s vested Account shall
automatically be made in the form of a single lump sum at the time prescribed in
Section 1.07 (c)(1).

 

(f)            Distribution Rules Applicable to Pre-effective Date Accruals

 

o  Benefits accrued under the Plan (subject to Code section 409A) prior to the
date     in Section 1.01(b)(1) above are subject to distribution rules not
described in Section 1.07(a) through (e), and such rules are described in
Attachment A Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.

 

9

--------------------------------------------------------------------------------


 

1.08  VESTING SCHEDULE

 

(a)           (1)           The Participant’s vested percentage in Matching
Contributions elected in Section 1.05(b) shall be based upon the following
schedule and unless Section 1.08(a)(2) is checked below will be based on the
elapsed time method as described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

0

 

1

 

20

 

2

 

40

 

3

 

60

 

4

 

80

 

5

 

100

 

 

(2)           o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

(b)           (1)           The Participant’s vested percentage in Employer
Contributions elected in Section 1.05(c) shall be based upon the following
schedule and unless Section 1.08(b)(2) is checked below will be based on the
elapsed time  method as described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

0

 

1

 

20

 

2

 

40

 

3

 

60

 

4

 

80

 

5

 

100

 

 

(2)           o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

(c)           o  Years of Service shall exclude (Check one.):

 

(1) o for new plans, service prior to the Effective Date as defined in Section
1.01(b)(2)(A).

 

(2) o  for existing plans converting from another plan document, service prior
to theoriginal Effective Date as defined in Section 1.01(b)(2)(B).

 

(Note:  Do not elect to apply this Section 1.08(c) if vesting is based only on
the class year  method.)

 

(d)           o Notwithstanding anything to the contrary herein, a Participant
will forfeit his Matching Contributions and Employer Contributions (regardless
of whether vested) upon the occurrence of the following event(s):

 

10

--------------------------------------------------------------------------------


 

(Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)

 

(e)           A Participant will be 100% vested in his Matching Contributions
and Employer Contributions upon (Check the appropriate box(es)):

 

(1) o    Retirement eligibility is the date the Participant attains age 0 and
completes 0 Years of Service, as defined in Section 7.03(b).

 

(2) x  Death.

 

(3) x  The date on which the Participant becomes disabled, as determined under
Section 1.07(a)(2).

 

(Note:  Participants will automatically vest upon Change in Control if Section
1.07(a)(1)(G) is elected.)

 

(f)            o Years of Service in Section 1.08 (a)(1) and Section 1.08
(b)(1) shall include service with the following employers:

 

1.09  INVESTMENT DECISIONS

 

A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:

 

1.10  ADDITIONAL PROVISIONS

 

The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.

 

x  The Employer has completed the Superseding Provisions Addendum to reflect the
provisions of the Plan that supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

 

11

--------------------------------------------------------------------------------


 

   EXECUTION PAGE

(Fidelity’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 29th day of October, 2008.

 

 

 

Employer

Safety Insurance Company

 

 

 

 

 

 

 

By

/s/ William J. Begley, Jr.

 

 

 

 

 

 

 

Title

VP, Treasurer, CFO

 

12

--------------------------------------------------------------------------------


 

   EXECUTION PAGE

(Fidelity’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 29th day of October, 2008.

 

 

 

Employer

Safety Insurance Company

 

 

 

 

 

 

 

By

/s/ William J. Begley, Jr.

 

 

 

 

 

 

 

Title

VP, Treasurer, CFO

 

13

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE
(Fidelity’s Copy)

 

Plan Name:

 

Safety Insurance Company Executive Incentive Compensation Plan (the “Plan”)

 

 

 

Employer:

 

Safety Insurance Company

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

14

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE
(Fidelity’s Copy)

 

Plan Name:

 

  Safety Insurance Company Executive Incentive Compensation Plan (the “Plan”)

 

 

 

Employer:

 

  Safety Insurance Company

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement.  Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Re:    PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

 

Plan Name:

  Safety Insurance Company Executive Incentive Compensation Plan (the “Plan”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Re:  SUPERSEDING PROVISIONS
for

 

Plan Name:

Safety Insurance Company Executive Incentive Compensation Plan (the “Plan”)

 

(a)  Superseding  Provision(s) - The following provisions  supersede  other 
provisions  of  this  Adoption  Agreement and/or the Basic Plan Document as
described below:

 

Notwithstanding anything the contrary in section 1.07(a)(3)(D), all Participants
shall have a nonforfeitable right to receive the entire amount of their account
balances under the Plan and all  such amounts shall be paid out to Participants
commencing pursuant to Section 1.07(c)(1) in a lump  sum.

 

17

--------------------------------------------------------------------------------